Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Information Disclosure Statement Objection
2.  	The information Disclosure Statement (IDS) filed on 6/04/2019 has been considered.  The IDS filed 02/25/2019 fails to comply with C.F.R. 1.98 (a)(1), which requires each non-patent literature publication or that portion which caused it to be listed. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. It is noted that Applicant claimed the benefit of Provisional Application 62/633,130 filed 02/21/2018, thus the references should be dated prior to this date to be considered. It has been placed in the application file, but the information referred to therein has not been considered. 
Abstract Objection
3.	The numbers “215989065v2” below the abstract should be removed or should be placed in the footer instead. The abstract should be limited to a single paragraph and separate page. The sheet presenting the abstract may not include other parts of the application or other material. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  Appropriate correction is required.  
            Claim Objections

4.   	Claims 1-5 are objected to because of the following informalities:
Missing the word “and” after “running an application program” in claim 1.
at least one mobile robotic printer” and “said robotic printer”, should be consistent to avoid lacking antecedent basis.
In Claims 1-5, “the control” should be “a control” to avoid lacking antecedent basis. 
In Claim 4, “the proper”, “the corners”, “the position”, “the corners”, “the movement”, and “the result” should be corrected to avoid lacking antecedent basis.  In addition, “at least one laser-based” or “said laser-based” and “at least auto locator” or ”said auto locator” should be consistent. Moreover, either “said” or “the” is used and should be consistent.
In claim 5, “said robotic printers” should be “said robotic printer” to avoid lacking antecedent basis.
Appropriate correction is required. 	
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1 and 4-6 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
	Specifically, representative Claim 1 recites: a copy of a set of construction plans; an electronic version of said set of construction plans; a computing device having wireless connectivity and running an application program; at least one mobile robotic printer wirelessly connected to said computing device and under the control of said 

Claim 4 recites: a copy of a set of construction plans; an electronic version of said set of construction plans; a computing device having wireless connectivity and running an application program; at least one mobile robotic printer wirelessly connected to said computing device and under the control of said application program; at least one laser-based receiver/transmitter wirelessly connected to said computing device and under the control of said application program; and 10at least one auto locator wirelessly connected to said computing device and under the control of said application program, whereby said laser-based receiver/transmitter locates the proper positions of the corners of said construction site and said auto locator identifies and marks the position of hazards to the movement of said robotic printer with the result that said robotic printer prints out said construction plans on said construction site.  

Claim 5 recites: calibrating and transferring a set of construction plans containing reference points for construction corners into a computer readable file of electronic plans; positioning at least one laser-based receiver/transmitter at a corner of said construction site; loading said file into a computing device running a software program that is connected wirelessly to said receiver/transmitter; said software program accessing said file; said software program sending and receiving positioning information from said receiver/transmitter; positioning at least one mobile robotic printer on said construction site; printing by said robotic printers under control of said software program said reference points on said construction surface, whereby said construction plans are transferred onto said construction surface.  
	
	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
bold” above falls into the grouping of Organizing Human Activity, such as following rules or instruction (e.g. running an application program in claims 1 and 4; said laser-based receiver/transmitter locates the proper positions of the corners of said construction site and said auto locator identifies and marks the position of hazards to the movement of said robotic printer with the result in Claim 4; and calibrating and transferring a set of construction plans containing reference points for construction corners into a computer readable file of electronic plans; positioning at least one laser-based receiver/transmitter at a corner of said construction site; loading said file into a computing device running a software program; and positioning at least one mobile robotic printer on said construction site in Claim 5). Thus, the step 2A – prong I is Yes.  
	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1, “a copy of a set of construction plans; an electronic version of said set of construction plans; a computing device having wireless connectivity; at least one mobile robotic printer wirelessly connected to said computing device and under the 
 In Claim 4, “a copy of a set of construction plans; an electronic version of said set of construction plans; a computing device having wireless connectivity; at least one mobile robotic printer wirelessly connected to said computing device and under the control of said application program; at least one laser-based receiver/transmitter wirelessly connected to said computing device and under the control of said application program; and 10at least one auto locator wirelessly connected to said computing device and under the control of said application program, whereby said laser-based receiver/transmitter; said auto locator, said robotic printer prints out said construction plans on said construction site.” 
	In Claim 5, “said software program accessing said file; said software program sending and receiving positioning information from said receiver/transmitter; printing by said robotic printers under control of said software program said reference points on said construction surface, whereby said construction plans are transferred onto said construction surface.” 
In above claims, the steps of printing out said construction plans (in claims 1 and 4), and steps of accessing, sending, receiving file and printing (in claim 5) are generic, routine, and conventional activities, recited at a high level generality. Further, a robotic printer and laser-based receiver/transmitter are conventional equipment. Thus, the claims amount insignificant extra-solution activities. The computing computer is a generic computer performs generic functions. The recitation of generic computer in the claim does not necessarily preclude that claim from reciting an abstract idea. 

In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, thus, are not patent eligible.
Dependent claim 6 provides additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claim is also ineligible.
AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of   
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1-3 are rejected under AIA  35 U.S.C. 103 as being obvious over Stocking (US 2009/0277031 – of record) in view of Hernandez et al, hereinafter Hernandez (US 2018/0345533).
As per Claim 1, Stocking teaches a system for laying out a construction site comprising: a copy of a set of construction plans (Fig 1A, drawings 100, e.g. hardcopies); an electronic version of said set of construction plans (Fig 1A, drawings 100, e.g. other digital files), and whereby said printer prints out said construction plans on said construction site (Fig 1, steps 110-112 send to printer, [0023]).
Stocking does not teach a computing device having wireless connectivity and running an application program; at least one mobile robotic printer wirelessly connected to said computing device and under the control of said application program, whereby said robotic printer prints out said construction plans on said construction site.  
Hernandez discloses a computing device (Fig 2, 208) having wireless connectivity and running an application program (Fig 2, wireless network 202 and server 204 executes the program, [0030], [0034], [0116]); at least one mobile robotic (Fig 2, mobile 3D printer 200 communicates with server 204 and computing device 208 through wireless network 202, [0030]-[0031]), whereby said printer on said construction site ([0021], [0053]).  
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Stocking to implement a mobile printer for construction site as taught by Hernandez that would allow the mobile 3D printer to adapt effectively to the needs of the operation and produce results consistent with the high expectations usually required of conventional construction (Hernandez, [0085]).
As per Claim 2, Stocking in view of Hernandez teaches the system of claim 1, Stocking does not teach further comprising at least one laser-based receiver/transmitter wirelessly connected to said computing device and under the control of said application program.  Hernandez further discloses comprising at least one laser-based receiver/transmitter wirelessly connected to said computing device and under the control of said application program (emitters utilize laser, [0071]-[0072], or laser base mechanism [0077]).   It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Stocking to implement a laser base mechanism communicates with mobile printer via wireless network as taught by Hernandez that would allow the mobile 3D printer to adapt effectively to the needs of the operation and produce results consistent with the high expectations usually required of conventional construction (Hernandez, [0085]).
As per Claim 3, Stocking in view of Hernandez teaches the system of claim 1, Stocking does not teach comprising at least one auto locator wirelessly connected to said computing device and under the control of said application program. Hernandez further teaches comprising at least one auto locator wirelessly connected to said computing device and under the control of said application program (positioning of the robotic arm assembly 165, [0027], [0034]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Stocking to implement a mobile printer having a positioning of the robot arm that would provide aid on a construction site effectively, e.g. reduce human labor needed (Hernandez, [0021]-[0022]).  
10.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being obvious over Stocking in view of Hernandez and further Nielsen et al, hereinafter Nielsen (US patent 8,355,818).
As per Claim 4, Stocking teaches a system for laying out a construction site comprising: a copy of a set of construction plans (Fig 1A, drawings 100, e.g. hardcopies); an electronic version of said set of construction plans (Fig 1A, drawings 100, e.g. other digital files), and whereby said laser-based receiver/transmitter locates the proper positions of the corners of said construction site and said auto locator identifies and marks ([0058], [0098], [0102]-[0103], [0122]) with the result that said printer prints out said construction plans on said construction site (Fig 1, steps 110-112 send to printer, [0023]),
Stocking does not teach a computing device having wireless connectivity and running an application program; at least one mobile robotic printer wirelessly connected to said computing device and under the control of said application program; at least one 
Hernandez discloses a computing device (Fig 2, 208) having wireless connectivity and running an application program (Fig 2, wireless network 202 and server 204 executes the program, [0030], [0034], [0116]); 
at least one mobile robotic printer wirelessly connected to said computing device and under the control of said application program (Fig 2, mobile 3D printer 200 communicates with server 204 and computing device 208 through wireless network 202, [0030]-[0031]); 
at least one laser-based receiver/transmitter wirelessly connected to said computing device and under the control of said application program (emitters utilize laser, [0071]-[0072], or laser base mechanism [0077]); and  
10at least one auto locator wirelessly connected to said computing device and under the control of said application program (positioning of the robotic arm assembly 165, [0027], [0034]).
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Stocking to implement a mobile printer for construction site as taught by Hernandez that would allow the mobile 3D printer to adapt effectively to the needs of the operation and produce results consistent with the high expectations usually required of conventional construction (Hernandez, [0085]).
Stocking and Hernandez do not teach whereby said laser-based receiver/ transmitter locates the proper positions of the corners, and identifies the position of hazards to the movement.
Nielsen discloses whereby said laser-based receiver/transmitter (robot performs as laser tracking, Fig 8, step 252, col 40 lines 3-10) locates the proper positions of the corners (fig 20A, locate at corner 1310A, col 39 lines 29-30), and identifies the position of hazards to the movement (abstract).
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Stocking and Hernandez to implement a robot device to locate a corner or a hazardous area as taught by Nielsen that would implement or attaching with the mobile 3D printer to adapt effectively to the needs of operation, e.g. the robot can still achieve the navigation target with a high degree of autonomy and the user is free to concentrate on other operations (Nielsen, col 39 lines 49-52).
11.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being obvious over Hernandez and in view of Stocking.
As per Claim 5, Hernandez teaches a method for laying out a construction site comprising the steps of 
calibrating and transferring a set of construction plans containing reference points for construction into a computer readable file of electronic plans ([0052], [0072]) [0075]);
positioning at least one laser-based receiver/transmitter at said construction site (emitters utilize laser, [0071]-[0072], or laser base mechanism [0077]); loading said file into a computing device running a software program that is connected wirelessly to (Fig 2, mobile 3D printer 200 communicates with server 204 and computing device 208 through wireless network 202, [0030]-[0031]); said software program accessing said file ([0034], [0115]-[0116]); said software program sending and receiving positioning information from said receiver/transmitter (sending/receiving doc from a device, [0114]); and positioning at least one mobile robotic printer on said construction site ([0027], [0034], abstract)..
Hernandez does not explicitly teach construction plans containing reference points for construction corners and position at a corner of construction site, whereby said construction plans are transferred onto said construction surface.
Stocking discloses	construction plans containing reference points for construction corners and position at a corner of construction site ([0098], [0110], [0102]-[0103]), whereby said construction plans are transferred onto said construction surface ([0022]-[0023]). 
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Hernandez to implement a device to locate reference points on construction site and printing as taught by Stocking that would provide full-scale plans or templates as a guide to construction to accommodate such large with printing jobs at construction site (Stocking, [0011], [0056]). 
12.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being obvious over Hernandez in view of Stocking and Nielsen 
As per Claim 6, Hernandez in view of Stocking teaches the method of claim 5 further comprising, before the step of printing, but Hernandez does not teach the step of laser tracking, Fig 8, step 252, col 40 lines 3-10) on said construction site to identify and mark the position of hazards to the movement of said robotic printer (Fig 20A, locate at corner 1310A, col 39 lines 29-30, abstract).   It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Hernandez and Stocking to locate a corner or a hazardous area of construction site as taught by Nielsen that would implement or attaching with the mobile 3D printer to adapt effectively to the needs of operation, e.g. the robot can still achieve the navigation target with a high degree of autonomy and the user is free to concentrate on other operations (Nielsen, col 39 lines 49-52).  
Conclusion
13.	In addition to the above prior art, with the same concept mobile printer for construction plan on construction site, such as, Bledsoe (US patent 8,485,743 -
Managing project information with a hand-propelled device), Kilbum et al (US 2004/0143475 - Engineering data interface and electrical specification tracking and ordering system, and Gordils (US 2007/0260348 – Portable table carrier for construction plans).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863